                                         Case 3:20-cv-00172-MMC Document 45 Filed 11/17/20 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7                                                   Case No. 20-cv-00172-MMC
                                        GARY ZIEROTH, as representative of
                                        the estate of SHARON ZIEROTH,
                                  8                                                   ORDER VACATING HEARING ON
                                                     Plaintiff,                       PLAINTIFF’S MOTION FOR
                                  9                                                   ATTORNEYS’ FEES AND COSTS
                                               v.
                                  10
                                        ALEX AZAR, in his capacity as Secretary
                                  11    of Health and Human Services,
                                  12                 Defendant.
Northern District of California
 United States District Court




                                  13

                                  14         Before the Court is plaintiff's “Motion for Attorneys’ Fees and Costs,” filed October

                                  15   10, 2020. Defendant has filed opposition, to which plaintiff has replied. Having read and

                                  16   considered the papers filed in support of and in opposition to the motion, the Court

                                  17   deems the matter appropriate for determination on the parties’ respective written

                                  18   submissions, and hereby VACATES the hearing scheduled for November 20, 2020.
                                  19         IT IS SO ORDERED.

                                  20

                                  21   Dated: November 17, 2020
                                                                                              MAXINE M. CHESNEY
                                  22                                                          United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
